Citation Nr: 1135703	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  08-37 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for headaches (not to include sinus headaches).

2.  Whether the Veteran's daughter, MDW, is entitled to recognition as a helpless child on the basis of permanent incapacity for self-support.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel





INTRODUCTION

The Veteran served on active duty in the United States Air Force from December 1978 to September 1980.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of February 2007 (headaches) and March 2008 (helpless child), of the Department of Veterans Affairs (VA), Regional Office (RO), located in Atlanta, Georgia.  In March 2010, the Board remanded this case.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2010).

The Veteran has requested an increased rating for her service-connected status postoperative left nasal antral window.  THIS MATTER IS REFERRED TO THE RO FOR APPROPRIATE ACTION.

The issue of whether the Veteran's daughter, MDW, is entitled to recognition as a helpless child on the basis of permanent incapacity for self-support is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Mixed-type headaches are attributable to service.  


CONCLUSION OF LAW

Mixed-type headaches were incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 494-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A review of the service treatment records shows that the Veteran was treated for "headaches," but the type of headaches was not specified.

Post-service, service connection for status postoperative left nasal antral window with sinus headaches with a history of left maxillary sinusitis was established.  However, the Veteran now claims that in addition to sinus headaches, she also experiences other headaches, including migraine headaches.  The Veteran maintains that while in service she was provided with Valium, Davocet, Imeritrix, Tylenol #3, and Salsulate for headaches relief, and that she has a post-service diagnosis of migraines which is substantiated in VA outpatient records.  

In order to assess the exact nature of the Veteran's claimed headaches, the Board remanded this case for a VA examination.  The following was requested:

The AMC should also schedule the appellant for a VA examination, by an appropriate specialist, to evaluate her claim involving headaches.  The claims folder and this remand are to be made available to the examiner before the examination, and the examiner is asked to indicate that he or she has reviewed the claims folder.

The examiner is asked to express an opinion concerning whether the appellant now suffers from migraine headaches, sinus headaches related to her service- connected disability, or tension headaches, and, if so, the etiology of the claimed migraine and tension headaches.  The examiner is asked to state whether it is at least as likely as not that any diagnosed migraines and/or tension headaches are/is related to any in-service disease or injury or due to her military service or whether it is at least as likely as not that any found disorder is related to a service- connected disability.

The examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  If further testing or examination by specialists is required to evaluate the disabilities, such testing or examination is to be done before completion of the examination report.

The results proffered by the examiner must reference the complete claims folders and it is requested that the results of the examination be typed or otherwise recorded in a legible manner for review purposes.

In March 2011, the Veteran was afforded the requested examination.  The claims file was reviewed.  The examiner referred to pertinent medical information.  Physical examination was performed.  In addition, a sinus computerized tomography (CT) and a head CT were performed.  The examiner provided an opinion that the Veteran had mixed-type headaches.  The examiner indicated that the Veteran's headaches were at least as likely as not related to military service.  The examiner indicated that based on the examination and all available documentation, the Veteran had chronic mixed-type headaches with migraine-type, tension-type, sinus-type, and medication overuse-type features.  The examiner noted that symptoms described by the Veteran did not entirely conform to international criteria for migraine headaches, only for tension and sinus type headaches, which occurred during service.  The examiner stated that a neurological evaluation did not confirm a post-concussion headache prior to discharge.  Also, the current medical overuse pattern made a determination of headache residuals virtually impossible.  

Competent lay evidence may establish the presence of observable symptomatology and, in certain circumstances, it may provide a basis for establishing service connection.  See Barr.  Although claimants may be competent to provide the diagnoses of simple conditions, such as a broken leg, they are not competent to provide evidence on more complex medical questions beyond simple observations.  Jandreau; see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).

Even if lay testimony is competent, should VA find it to be mistaken or lacking credibility, the Board may reject it as unpersuasive.  Buchanan.  The Board may find a lack of credibility in, for example, conflicting medical statements or witness biases.  Id at 1337.  The lack of contemporaneous medical evidence is also relevant; however, the mere lack of such evidence may not constitute the sole basis for discrediting the lay evidence.  Id.  

The Veteran is competent to report that she has had headaches.  However, the assessment as to the exact type of headaches requires more expertise than she possesses, which is why the Board remanded this case.  The VA examiner reviewed the claims file, referred to pertinent evidence, and examined the Veteran.  The Board attaches the most significant probative value to this opinion, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  The VA examiner's opinion was based on review of the Veteran's claims file, to include the service treatment records, as well as an examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

In sum, the examiner determined that current headaches were related to service.  The examiner clarified that all of the diagnostic criteria for "migraines" were not met per se and that an overuse of medication complicated the diagnosis, but the examiner did determine that the Veteran has both sinus and tension type headaches.  The Board also recognizes that the Veteran has been noted to have migraines in the past and has been told that she has migraines.  The examiner stated that she had "mixed-type" headaches, beyond just sinus headaches, which are related to service.  These headaches apparently also include migraine characteristics while a diagnosis of a migraine headache disorder was not made.  Overall, the diagnosis was mixed type headaches, which were related to service.  Accordingly, service connection for mixed-type headaches is warranted.  


ORDER

Entitlement to service connection for mixed type headaches is granted.  

REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.

The Veteran has asserted that MDW, who was born in November 1972, was diagnosed shortly after her birth as suffering from cerebral palsy.  The Veteran has asserted that she provides MDW with financial and emotional support.  The Veteran has maintained that the only reason why she is not living with her daughter at the present time is that she must be in Georgia to provide a home for her minor son who is enrolled and attending a special state-sponsored school program.

The Board previously remanded this issue for specific action.  It was noted that there was a lack of evidence concerning MDW's condition at the time in which she turned eighteen, which would have been November 1990.  The Board also noted that the file lacked medical evidence or scholastic information indicating that, prior to MDW turning eighteen, that she was incapable of self-support; also a current examination was requested.  Additionally, there was a question as to whether MDW had married.  The Board further observes that while a summary from the Social Security Administration (SSA) is of record, MDW has apparently been receiving benefits since she was a minor.  However, her complete records from SSA have not been obtained.

Subsequent to the remand, evidence was obtained that establishes that MDW had and still has cerebral palsy.  The Veteran also provided a current address for MDW in correspondence received October 25, 2010, and indicated that she has been evaluated by VA for physical therapy, works four hours a day through vocational rehabilitation, and has seen a neurologist.  However, MDW was not scheduled for an examination nor did the AMC contact MDW as specified in the prior remand.  Also, the Veteran has stated that she faxed MDW's high school transcript to the AMC, but it is not of record.

In light of the foregoing, further action is necessary in this case, in accordance with the previous Board remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of law, a remand by the Board confers on the Veteran the right to compliance with the remand orders).

Accordingly, the case is REMANDED for the following action:

1.  In a statement dated October 18, 2010, the Veteran provided a mailing address and telephone number(s) for MDW.  Contact the Veteran and ask her to confirm that this is still MDW's current mailing address and phone number(s), and if not, ask that she provide MDW's current mailing address and phone number.

2.  Ask the Veteran to again provide VA with a copy of MDW's high school transcript.

3.  Then, contact MDW and request that the following information be provided:

a.  Medical documentation showing that MDW has been diagnosed as suffering from cerebral palsy prior to her 18th birthday.  

b.  MDW's marital status, i.e., is she now married or if not, when did she get a divorce.

c.  A detailed description of the type of support, either financial or moral, given to MDW from the appellant.

d.  A detailed description of how MDW's purported cerebral palsy incapacitates her such that she should be considered a helpless child on the basis of permanent incapacity for self-support.

e.  Releases so that VA can obtain her records from her high school; Dr. Mishra; Dr. Maalouf; Memorial Outpatient Rehabilitation; Hunter Medical Systems; any vocational rehabilitation records; and any evaluations conducted by a private neurologist.

f.  MDW should be further informed that, in conjunction with her mother's claim, it may be necessary for her to undergo a VA medical examination.  MDW should be asked whether she is willing to appear for such an examination.  

All obtained information should be included in the claims folder for review.  MDW should be informed that her cooperation is needed and that a withholding of information may detrimentally effect her mother's claim for benefits.  If no additional evidence is received, this should be noted in the claims folder.

4.  After MDW has responded to the above items, accomplish the following:

a.  Contact MDW's high school and determine whether MDW was enrolled in any special classes or programs as a result of her cerebral palsy. 

b.  Obtain, based upon the names and addresses of medical care providers provided by MDW, MDW's medical records from those providers from the time of her birth to the present, to include from the following:

Dr. Mishra;
Dr. Maalouf;
Memorial Outpatient Rehabilitation;
Hunter Medical Systems;
Any physical therapy evaluations conducted by VA;
Any records from vocational rehabilitation; and
Any evaluations conducted by a neurologist.

All obtained information should be included in the claims folder for review.  If no additional evidence is received, this should be noted in the claims folder.

5.  Make arrangements to obtain copies of all the documents or evidentiary material that were used by SSA in considering MDW's claim for disability benefits.  If these records are not available, a negative reply must be provided.

6.  After the foregoing development has been accomplished, schedule MDW for a VA medical examination.  The purpose of such an examination it to determine whether, at the age of 18, she was permanently incapable of self-support due to her cerebral palsy.  The claims file, including a complete copy of this remand, MDW's pertinent treatment records, and other history must be made available for review by the examiner.  The examination report must state whether such review was accomplished.

MDW should be advised that failure to report for her scheduled VA examination, without good cause, may have adverse consequences on her mother's claim.  

Based on a physical examination of MDW and a comprehensive review of the claims file, including any recent additional evidence received, the examiner is asked to provide an opinion responding to the following questions:

a.  Whether it is at least as likely as not (meaning 50 percent or more probable) that cerebral palsy or any other disorder rendered MDW permanently incapable of self-support at the time of her 18th birthday.  The examiner should state (if possible) what employment limitations would have existed at age 18 and what limitations are currently shown.  

b.  If it is determined that MDW is (and has been) capable of self-support, then the examiner should identify the evidence that establishes that she is capable of self-support and discuss her industrial and employment capabilities.  

c.  If a finding is made that MDW was permanently incapable of self-support as of her 18th birthday, then determine whether it is at least as likely as not (meaning 50 percent or more probable) there was improvement sufficient to render MDW capable of self-support after the age of 18.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible.  

7.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  

8.  Finally, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and her representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


